3/19/2019                                         CM/ECF - 60
                         Case 1:19-cr-10081-IT Document    California
                                                                 FiledCentral District
                                                                         03/19/19      Page 1 of 16
                                                                                                            CLOSED,PASPRT

                          UNITED STATES DISTRICT COURT
             CENTRAL DISTRICT OF CALIFORNIA (Western Division - Los Angeles)
                 CRIMINAL DOCKET FOR CASE #: 2:19-mj-00984-DUTY-1


 Case title: USA v. Heinel                                                          Date Filed: 03/12/2019
                                                                                    Date Terminated: 03/15/2019


 Assigned to: Duty Magistrate Judge

 Defendant (1)
 Donna Heinel                                                         represented by Jerome J Haig
 REG 77812-112                                                                       Law Office of Jerome J Haig
 TERMINATED: 03/15/2019                                                              21143 Hawthorne Boulevard Suite 454
                                                                                     Torrance, CA 90503
                                                                                     424-488-0686
                                                                                     Fax: 424-271-5990
                                                                                     Email: jerome@jeromehaiglaw.com
                                                                                     LEAD ATTORNEY
                                                                                     ATTORNEY TO BE NOTICED
                                                                                     Designation: Retained

 Pending Counts                                                                     Disposition
 None

 Highest Offense Level (Opening)
 None

 Terminated Counts                                                                  Disposition
 None

 Highest Offense Level (Terminated)
 None

 Complaints                                                                         Disposition
 Defendant in violation of 18:1962(d)



 Plaintiff
 USA                                                                  represented by Assistant 2241-2255 US Attorney LA-CR
                                                                                     AUSA - Office of US Attorney
                                                                                     Criminal Division - US Courthouse
                                                                                     312 North Spring Street
                                                                                     Los Angeles, CA 90012-4700

https://ecf.cacd.uscourts.gov/cgi-bin/DktRpt.pl?564517651325631-L_1_0-1                                                    1/3
3/19/2019                                         CM/ECF - 60
                         Case 1:19-cr-10081-IT Document    California
                                                                 FiledCentral District
                                                                         03/19/19      Page 2 of 16
                                                                         213-894-2434
                                                                         Email: USACAC.Criminal@usdoj.gov
                                                                         LEAD ATTORNEY
                                                                         ATTORNEY TO BE NOTICED
                                                                         Designation: Assistant US Attorney


  Date Filed            #    Docket Text
  03/12/2019             1 AFFIDAVIT RE: OUT-OF-DISTRICT WARRANT (Rule 5(c)(3)) filed as to defendant
                           Donna Heinel, originating in the District of Massachusetts. Defendant charged in violation
                           of: 18:1962(a). Signed by agent Edward Choe, FBI, Special Agent. USA. (mhe) (Entered:
                           03/18/2019)
  03/12/2019             2 REPORT COMMENCING CRIMINAL ACTION as to Defendant Donna Heinel;
                           defendants Year of Birth: 1961; date of arrest: 3/12/2019 (mhe) (Entered: 03/18/2019)
  03/12/2019             3 MINUTES OF ARREST ON OUT OF DISTRICT WARRANT held before Magistrate
                           Judge Alexander F. MacKinnon as to Defendant Donna Heinel Defendant arraigned and
                           states true name is as charged. Attorney: Jerome J Haig for Donna Heinel, Retained,
                           present. Court orders bail set as: Donna Heinel (1) $150,000 Appearance Bond, see
                           attached for terms and conditions. Defendant remanded to the custody or currently in the
                           custody of the US Marshal. Court orders defendant held to answer to District of
                           Massachusetts. Bond to Transfer. Defendant ordered to report on 3/25/19 at 2:30 pm.
                           RELEASE ORDER NO 39603 Court Reporter: Amy Diaz. (mhe) (Entered: 03/18/2019)
  03/12/2019             4 WAIVER OF RIGHTS approved by Magistrate Judge Alexander F. MacKinnon as to
                           Defendant Donna Heinel. (mhe) (Entered: 03/18/2019)
  03/12/2019             5 ADVISEMENT OF STATUTORY & CONSTITUTIONAL RIGHTS filed by Defendant
                           Donna Heinel. (mhe) (Entered: 03/18/2019)
  03/12/2019             6 SEALED Defendant Donna Heinel arrested on warrant issued by the USDC District of
                           Massachusetts at Boston. (Attachments: # 1 Charging documents)(mhe) (Entered:
                           03/18/2019)
  03/12/2019             7 REDACTED AFFIDAVIT OF SURETIES (No Justification - Pursuant to Local Criminal
                           Rule 46-5.2.8) in the amount of $150,000 by surety: Rachel Heinel for Filed by Defendant
                           Donna Heinel (mhe) (Entered: 03/18/2019)
  03/12/2019             8 SEALED UNREDACTED Affidavit of Surety (No Justification) filed by Defendant
                           Donna Heinel re: Affidavit of Surety (No Justification)(CR-4) 7 (mhe) (Entered:
                           03/18/2019)
  03/12/2019             9 DECLARATION RE: PASSPORT filed by Defendant Donna Heinel, declaring that I am
                           unable to locate my passport(s) or other travel document(s). If I locate any passport or
                           other travel document issued to me, I will immediately surrender it to the U.S. Pretrial
                           Services Agency. I will not apply for a passport or other travel document during the
                           pendency of this case. (mhe) (Entered: 03/18/2019)
  03/15/2019           10 PASSPORT RECEIPT from U. S. Pretrial Services as to Defendant Donna Heinel. USA
                          passport was received on 3/15/19. (mhe) (Entered: 03/18/2019)
  03/15/2019                 Notice to District of Massachusetts of a Rule 5 or Rule 32 Initial Appearance as to
                             Defendant Donna Heinel. The clerk will transmit any restricted documents via email.
                             Using your PACER account, you may retrieve the docket sheet and any text-only entries
                             via the case number link. The following document link(s) is also provided: 3 Initial
                             Appearance - Arrest on Out of District Warrant - Rule 5(c)(3) (fka Rule 40),,. If you

https://ecf.cacd.uscourts.gov/cgi-bin/DktRpt.pl?564517651325631-L_1_0-1                                                 2/3
3/19/2019                Case 1:19-cr-10081-IT Document  CM/ECF - 60
                                                                  California
                                                                        FiledCentral District
                                                                                03/19/19      Page 3 of 16
                           require certified copies of any documents, please send a request to email address
                           CrimIntakeCourtDocs-LA@cacd.uscourts.gov (mhe) (Entered: 03/18/2019)



                                                        PACER Service Center
                                                             Transaction Receipt
                                                               03/19/2019 09:40:14



                                                                          Search 2:19-mj-00984-DUTY
                                   Description: Docket Report
                                                                          Criteria: End date: 3/19/2019




https://ecf.cacd.uscourts.gov/cgi-bin/DktRpt.pl?564517651325631-L_1_0-1                                        3/3
      Case 2:19-mj-00984-DUTY
             Case 1:19-cr-10081-IT
                                 Document
                                   Document
                                          1 Filed
                                            60 Filed
                                                  03/12/19
                                                      03/19/19
                                                            PagePage
                                                                 1 of 14 ofPage
                                                                            16 ID #:1




                                                                                                     r -~ .J
                                                                                                     ~`~.G       ~J

                                                                                                         Z^ r
                                                                                                         nJ~



                                                                                                          C~.~
                                                                                                             . ~~
                                                                                                               r~ .;j

                                       UNITED STATES DISTRICT COURT                                             ~,~A
                                      ear;~RAL ~I~~R~~~ ~~
                                                         : ~.~~~T~
                                                               CA~ NUMB~                   ~         J


                                                PLAINTIFFS)           !
                                C'!



   ~.~n n C      ~7~~ ~^ Q. ~                                                     AFFIDAVIT RE
                                           DEFENDArrr(S).                   OUT-OF-DISTRICT WARRANT



The above-named defendant was charged by:        ..~-~~~~~ '"
in the                              District of   ~l/~~ ~sc~L. sc~r~           on
at               ❑ a.m.!O p.m. The offense was allegedly committed on or a~out
in violation of Title        ~~                    U.S.C., Sections)    l ~Z U
to wit: _     ~n~~ ^~          ~             '~      f"~'c1~ fe.~.~ - c

A warrant for defendants arrest was issued by:           V S M ~'~ ~-"             J v ~ ~~    /~'1 • ~a ~•- ~Q- ~(~

Bond of$                                 was Dset /Q recommended.

Type of Bond:

Relevant documents)on hand (attach):


I swear that the foregoing is true and correc                 f my knowledge.
                                                :~4~
Sworn to before me, and,,~ubscr}bed in       ~3               ~~`            ~'~     ~~5                            by

                                                                     Deputy Clerk.

                                                   ~'\`'ic~
                                                   1202
                                                                            ~c~~ C~-
Signature of Agent                                                  Print Name of Agent


      ~r~ r                                                                 ~~~~~ I        AS ~,r
Agency                                                              Title


CR-52(05/98)                            AFFIDAVIT RE OUT-OF-DISTRICT WARRINT
            Case 2:19-mj-00984-DUTY
                   Case 1:19-cr-10081-IT
                                       Document
                                         Document
                                                2 Filed
                                                  60 Filed
                                                        03/12/19
                                                            03/19/19
                                                                  PagePage
                                                                       1 of 15 ofPage
                                                                                  16 ID #:2




                                         UNITED STATES DISTRICT COURT
                                        CENTRAL DISTRICT OF CALIFORNIA

                                                               CA~~Iv1~~~ nU~y
UNITED STATES OF AMERICA
                                                   PLAINTIFF                           ~7
                  V.

         ~~ ~„~ a       ~~~„~,~ I                                    REPORT COMMENCING CRIMINAL
                                                                                     ACTION
 USMS#                                           DEFENDANT                             ~      ~      ~
                                                                                                     .
                                                                                                     .-
TO: CLERK'S OFFICE, U.S. DISTRICT COURT                                                      x~ ~           _, ,
                                                                                         ~ -, -
All areas must be completed. Any area not applicable or unknown should indicate 'N/A". ~ ~'``_. N            ei^,
                                                                                      t   --~~'
                                                                                           ~~~                ~~
 1•    to and time of arrest:        ~'-C~,o         3~~Z~ ~ ~             ~'AM ~ PN~=~,x
                                                                                            ~- ~,:~
                                                                                            ~ ~» ~
2. The above named defendant is currently hospitalized and cannot be transported to court for ar~~ignx~ent or
                                                                                                   =_ ~
    any other preliminary proceeding: ~ Yes       [~No                                           `','a

3. Defendant is in U.S. Marshals Service lock-up (in this court building):       Yes    ❑ No

4. Charges under which defendant has been booked:

     l ~ Use I ~ Gzc~
 :
 : Offense charged is a:      ~ Felony      ❑Minor Offense         ❑Petty Offense       ❑ Other Misdemeanor

6. Interpreter Required:     [~'
                              ~ .. No   ❑Yes       Language:

7• Year of Birth: ~ ~(~

8. Defendant has retained counsel:        ~j  No
                                          -ic

    ❑ Yes        Name:                                               Phone Number:


9• Name of Pretrial Services Officer notified:        SM+~'~

10. Remarks (if any):


11. Name:        ~~U'~~             ~"=                 (please print)

12. Office Phone Number: ~~~
                           ' c
                             '8 ~ ~~~~ S                                 13. Agency:   ~~3s
14. Signature:                      ~                                    15. Date:          ~ z~lS


CR-64 (05/18)                             REPORT COMMENCING CRIMINAL ACTION
               Case 2:19-mj-00984-DUTY
                      Case 1:19-cr-10081-IT
                                          Document
                                            Document
                                                   3 Filed
                                                     60 http://
                                                          Filed
                                                           03/12/19
                                                                 03/19/19
                                                                        Page
                                                               156.131.20.221 Page
                                                                                1 of 56 ofPage
                                                                                           16 ID #:3
                                                                             /cacd/CrimIntakeCal.NSF/1222c8c990b 1f46...



                                                                     UNITED STATES DISTRICT COURT
                                                                    CENTRAL DISTRICT OF CALIFORNIA

         UNITED STATES OF AMERICA,                                                       ~ Western Division
                                                                              Plaintiff, ~
                                               vs.                                       ~ Case Number: 2:19-MJ-00984                   Out of District Affidavit
                                                                                         ~ Initial App. Date: 03/12/2019                Custody
         Donna Heinel                                                                    i Initial App. Time: 2:00 PM




                                                                            Defendant. ~ Date Filed: 03/12/2019
                                                                                       ~ Violation: 18:1962           Q~~        ~iQZ
                                                                                       ~ CouRSmarV Reporter:

                 PROCEEDINGS HELD BEFORE UNITED STATES                                   ~                    CALENDAR/PROCEEDINGS SHEET
                  MAGISTRATE JUDGE: Alexander F. MacKinnon                               ~                     LOCAL/OUT-OF-DISTRICT CASE



               PRESENT:                        Bernal, Ilene                       A ~M C ~~~~P                                               None
                                                                                  f~            J                   ~~~
                                                Deputy Clerk                           Assistant U.S. Attorney                       Interpreter/Language
                         ~ INITIAL APPEARANCE NOT HELD - CON'I'INiJED
                        ~1 Defendant informed of chazge and right to: remain silent; appointment of counsel, if indigent; right to bail; bail review and
                               preliminary heazing ORJL~] removal hearing /Rule 20.
                           Defendant states true name~ is as charged ~ is
                           CouR ORDERS the caption of the IndictmenUlnformation be changed to reflect defendant's different true name. Counsel are directed to
                          file all future documents reflecting the true name as stated on the record.
                         ~ Defendant advised of consequences of false statement in £mancial       davit. 8 Financial Affidavit ordered SEALED.
                         ~ Attorney: Jerome Hail, Retained D Ap ointed ~ Prev. Appointed O Poss. Contribution (see separate order)
                            D Special appearance by: Joel Koury
                         ~ Government's request for detention is: D GRANTED ~ DENIED ~ WITHDRAWN ~ CONTINUED
                           Defendant is ordered: D Permanently Deta'          ~ Temporarily Detained (see separate order).
                           BAIL FIXED AT $ I~Q._,a0o bU ~~ (SEE ATTACHED COPY OF CR-1 BOND FORM FOR CONDITIONS)
                        ~ Government moves to iJNS~AL Complaint/Indictment/Information/Entire Case: ~ GRANTED ~ DENIED
                        ~ Preliminary Hearing waived.
                        ~ Class B Misdemeanor ~ Defendant is advised of maacimum penalries
                        ~ This case is assigned to Magistrate Judge                                                 .Counsel aze directed to contact the clerk for the
                           setting of all further proceedings.
                        ~ PO/PSA Wr1RRANT D Counsel are directed to contact the clerk for
                          District Judge                                                             For the setting offiuther proceedings.
                        ~ Preliminary Hearing set for                                   at 4:30 PM
                        ~ PIA set for:                                   at 11:00 AM in LA; at 10:00 AM in Riverside; at 10:00 AM in Santa Ana
                        ~ GovemmenYs motion to dismiss case/defendant                                                  only: ~ GRANTED ~ DENIED
                        ~ Defendant's motion to dismiss for lack of probable cause: ~ GRANTED ~ DENIED
                          Defendant executed Waiver of Rights. ~ Process received.
                         (Court ORDERS defendant Held to Answer to                                    Distric of             S
                         ' ~Bond to transfer, if bail is posted. Defendant to report on or before             ~              v                         S
                            D Warrant of removal and final commitment to issue. Date issued:                                 B CRD:
                            D Warrant of removal and final commitment are ordered stayed until
                        O Case continued to (Date)                                        (Time)                                   AM(PM
                          Type of Hearing:                                   Before Judge                                        /Duty Magistrate Judge.
                          Proceedings wil] be held in the ~ Duty Courtroom                                D Judge's Courtroom
                        ~efendant committed to the custody ofthe U.S. Mazshal ~ Summons: Defendant ordered to report to USM for processing.
                          Abstract of Court Proceeding(CR-53)issued. Copy forwarded to USM.
                        D Abstract of Order to Return Defend t1to Court on Next Court Day(M-20)issued. Original forwazded to USM.
                          RELEASE ORDER NO:              34~(/ 2j
                        D Other:
                                                PSA B USPO                            ~ FINANCIAL                               READY                     ~ ~
                                                                                                                                  Deputy Clerk Initials "1


                  M-5 (10/13)                               CALENDAR/PROCEEDING SHEET -LOCAUOUT-OF-DISTRICT CASE                                       Page 1 of 1




1 of 1                                                                                                                                                        3/12f2019, 11:19 AM
               Case 2:19-mj-00984-DUTY
                      Case 1:19-cr-10081-IT
                                          Document
                                            Document
                                                   3 Filed
                                                     60 Filed
                                                           03/12/19
                                                               03/19/19
                                                                     PagePage
                                                                          2 of 57 ofPage
                                                                                     16 ID #:4


                 UNITED STATES DISTRICT COURT FOR THE CENTRAL DISTRICT OF CALIFORNIA

    Case Name: United States of America v. Donna Heinel                                              Case No. 2:19-MJ-00984
                                               Q Defendant         ~ Material Witness

    Violation of Tide and Section: 18USC1962

                                        Summons       0 Out of District      ~ Under Seal         ~ Modified Date:

   Check ~o one ofthef~eve numbered boxes below (unless one bond is to be replaced by another):
   1,     Persona Recognizance Signature On y)        (~~.~ Affidavit of Surety With Justification           Release No.
   2. ~ Unsecured Appearance Bond                            (Form CR-3) Signed by:                                     ~ ~~

        $                                                                                                      ~ Release to Pretrial ONLY
   3. ~ Appearance Bond                                                                                        ~ Release to Probation ONLY
        $ 1 r~`~% ~ a C ~~ ~'Z'
                                                                                                               ~ Forthwith Release
      (a).~ Cas}1 Deposit(Amount or %)(Form CR-7)
                                                                        With Full Deeding of Property:

      (b).~ Affidavit of Surety Without
            Justification (Form C7t-4) Signed by:
                                                                                                               ~]All Conditions of Bond
                 ~~' • ~                                                                                         (Except Clearing-Warrants
                   (,~                                                                                            Condition) Must be Met
                                                                                                                  and Po ted by:
                              ~~n~~

                                                                                                                  Third-Party Custody
                                                        4.~ Collateral Bond in the Amount of(Cash                 Affidavit(Form CR-31)
                                                            or Negotiable Securities):
                                                               $                                               Q Bail Fixed by Court:
                                                        $.~ Corporate Surety Bond in the Amount of:             AFM     ~ ~B
                                                             $                                                   (Judge /Clerk's Initials)


                                                      PRECONDITIONS TO RELEASE
       The government has requested a Nebbia hearing under 18 U.S.C. 4 3142(g)(4).
       The Court has ordered a Nebbia hearing under 4 3142 (g)(4).
       The Nebbia hearing is set for                                    at           0 a.m. ❑ p.m.

                                                 ADDITIONAL CONDITIONS OF RELEASE

In addition to the GENERAL CONDITIONS of RELEASE,the following conditions of release are imposed upon you:
    Submit to: ~ Pretrial Services Agency(PSA)supervision as directed by PSA; ~ Probation (USPO)supervision as directed by USPO.
                 (The agency indicated above,PSA or USPO, will be referred to below as 'SupervisingAgenry.'~
                                                                                                                           S -E
                                                                                                                           Q~~
    Surrender all passports and travel documents to Supervising Agency no later than ~ ~                 ~~ I f`-e<Q    ~S !sign a Declaration
     re Passport and Other Travel Documents(Form CR-37), and do not apply for a passport or other travel document during the pendency
     of this case.
    Travel is restricted to   l -~11~ % !~~t~        ~ ~~                                    unless prior permission is granted by Supervising
     Agency to travel to a specific other location. Court permission is required for international travel.
    Reside as approved by Supervising Agenry and do not relocate without prior permission from Supervising Agenry.
   'Maintain or actively seek employment and provide proof to Supervising Agency. ~ Employment to be approved by Supervising Agency.
    Maintain or begin an educational program and provide proof to Supervising Agency.
                                                                                 Defendant's Initials: ~               Date: ,~ f     ~~
CR-1 (02/18)                             CENTRAL DISTRICT OF CALIFORNIA RELEASE ORDER AND BOND FORM                           ~     PAGE 1 OF 4
                Case 2:19-mj-00984-DUTY
                       Case 1:19-cr-10081-IT
                                           Document
                                             Document
                                                    3 Filed
                                                      60 Filed
                                                            03/12/19
                                                                03/19/19
                                                                      PagePage
                                                                           3 of 58 ofPage
                                                                                      16 ID #:5
    Case Name: United States of America v. Donna Heinel                                              Case No. 2:19-MJ-00984

                                                   Q Defendant       ~ Material Witness
        Avoid all contact, directly or indirectly (including by any electronic means), with any person who is a known victim or

         witness in the subject investigation or prosecution, ~ including but not limited to

                                                               ;~ except
   (~ Avoid all contact, directly or indirectly (including by any electronic means), with any known codefendants except in the presence
   7T
      of counsel. Notwithstanding this provision, you may contact the following codefendants without your counsel present:


        Do not possess any firearms, ammunition, destructive devices, or other dangerous weapons. ~ In order to determine compliance,

         you agree to submit to a search of your person and/or property by Supervising Agency in conjunction with the U.S. Marshal.

        Do not use or possess any identification, mail matter, access device, or any identification-related material other than in your

        own legal or true name without prior permission from Supervising Agency. ~ In order to determine compliance, you agree

        to submit to a search of your person and/or property by Supervising Agency in conjunction with the U.S. Marshal.

        Do not engage in telemarketing.

        Do not sell, transfer, or give away any asset valued at $                                 or more without notifying and obtaining
        permission from the Court, except

        Do not engage in tax preparation for others.

        Do not use alcohol.

       Participate in the electronic remote alcohol monitoring program as directed by Supervising Agency and abide by all the rules and

        requirements of the program. You must pay all or part.of the costs for treatment based upon your ability to pay as determined by

        Supervising Agency.
       Do not use or possess illegal drugs or state-authorized marijuana.     ~ In order to determine compliance, you agree to
        submit to a search of your person and/or property by Supervising Agenry in conjunction with the U.S. Marshal.

       Do not use for purposes of intoxication any controlled substance analogue as defined by federal law or street, synthetic, or

        designer psychoactive substance capable ofimpairing mental or physical functioning more than minimally, except as

        prescribed by a medical doctor.

       Submit to: ~drug and/or ~alcohol testing. If directed to do so, participate in outpatient treatment approved by Supervising Agenry.

        You must pay all or part of the costs for testing and treatment based upon your ability to pay as determined by Supervising Agency.

       Participate in residential ~ drug and/or Q alcohol treatment as directed by Supervising Agency. You must pay all or part of the costs

        of treatment based upon your ability to pay as determined by Supervising Agency. ~Release to PSA only ~Release to USPO only

       Submit to a mental health evaluation. If directed to do so, participate in mental health counseling andlor treatment approved by

        Supervising Agency. You must pay all or part of the costs based upon your ability to pay as determined by Supervising Agency.

       Participate in the Location Monitoring Program and abide by all of the requirements of the program, under the direction of Supervising

        Agency, which Qwill or Qwill not include a location monitoring bracelet. You must pay all or part of the costs of the program based

       upon your ability to pay as determined by Supervising Agency. You must be financially responsible for any lost or damaged equipment.
               Location monitoring only - no residential restrictions;

                                 -or-

           You are restricted to your residence every day:

                       from                  ❑ a.m. ❑ p.m. to                  ❑ a.m. ❑ p.m.
                       as directed by Supervising Agency;

                                 -or-
                                                                                                     ~Date:
                                                                                 Defendant's Initials:
CR-1 (02/18)                                CENTRAL DISTRICT OF CALIFORNIA RELEASE ORDER AND BOND FORM                                    20F4
             Case 2:19-mj-00984-DUTY
                    Case 1:19-cr-10081-IT
                                        Document
                                          Document
                                                 3 Filed
                                                   60 Filed
                                                         03/12/19
                                                             03/19/19
                                                                   PagePage
                                                                        4 of 59 ofPage
                                                                                   16 ID #:6
    Case Name: United States of America v. Donna Heinel                                                    Case No. 2:19-MJ-00984
                                                  ■ Defendant
                                                  ~                 ~ Material Witness

             You are restricted to your residence at all times except for medical needs or treatment, attorney visits, court appearances, and

                                                                                       all of which must be preapproved by Supervising Agency;
             Release to PSA only ~ Release to USPO only
        You are placed in the third-party custody(Form CR-31)of
        Clear outstanding Q warrants or ~ DMV and traffic violations and provide proof to Supervising Agency within                      days
         of release from custody.
        Do not possess or have access to, in the home,the workplace, or any other location, any device that offers Internet access except
         as approved by Supervising Agency. ~ In order to determine compliance, you agree to submit to a search of your person
         and/or property by Supervising Agency in conjunction with the U.S. Marshal.
        Do not associate or have verbal, written, telephonic, electronic, or any other communication with any person who is less than
         the age of 18 except in the presence of a parent or legal guardian of the minor.
        Do not loiter or be found within 100 feet of any schoolyard, park, playground, arcade, or other place primarily used by children
         under the age of 18.
        Do not be employed by, affiliated with, own,control, or otherwise participate directly or indirectly in the operation of any daycare
        facility, school, or other organization dealing with the care, custody, or control of children under the age of 18.
        Do not view or possess child pornography or child erotica. ~ In order to determine compliance, you agree to submit to a search
         of your person and/or property, including computer hardware and software, by Supervising Agency in conjunction with the U.S.
         Marshal.
        Other conditions:




                                               GENERAL CONDITIONS OF RELEASE

I will appear in person in accordance with any and all directions and orders relating to my appearance in the above entitled matter as
may be given or issued by the Court or any judicial officer thereof, in that Court or before any Magistrate Judge thereof, or in any other
United States District Court to which I may be removed or to which the case maybe transferred.

I will abide by any judgment entered in this matter by surrendering myself to serve any sentence imposed and will obey any order or
direction in connection with such judgment as the Court may prescribe.

I will immediately inform my counsel of any change in my contact information, including my residence address and telephone number,
so that I may be reached at all times.

I will not commit a federal, state, or local crime during the period of release.

I will not intimidate any witness, juror, or officer of the court or obstruct the criminal investigation in this case. Additionally, I will not
tamper with, harass, or retaliate against any alleged witness, victim, or informant in this case. I understand that if I do so> I may be
subject to further prosecution under the applicable statutes.

I will cooperate in the collection of a DNA sample under 42 U.S.C. g 14135a.

                                                                                   Defendant's Initials:
 1 (02/18)                               CENTRAL DISTRICT OF CALIFORNIA RELEASE ORDER AND BOND FORM                           /     G PAGE 3 OF 4
               Case 2:19-mj-00984-DUTY
                     Case 1:19-cr-10081-ITDocument
                                            Document
                                                   3 60
                                                     FiledFiled
                                                           03/12/19
                                                                03/19/19
                                                                      Page
                                                                         Page
                                                                           5 of 10
                                                                                5 of
                                                                                   Page
                                                                                     16 ID #:7
       Case Name: United States of America v. Donna Heinel                                             Case No. 2:19-MJ-00984
                                                    Q Defendant         ~ Material Witness


                                      ACKNOWLEDGMENT OF DEFENDANT/MATERIAL WITNESS

      As a condition of my release on this bond, pursuant to Title 18 of the United States Code,I have read or have had interpreted to me
      and understand the general conditions of release, the preconditions, and the additional conditions of release and agree to comply with
      all conditions of release imposed on me and to be bound by the provisions of Local Criminal Rule 46-6.

      Furthermore, it is agreed and understood that this is a continuing bond (including any proceeding on appeal or review) which will
      continue in full force and effect until such time as duly exonerated.

      I understand that violation of any of the general and/or additional conditions of release of this bond may result in a revocation of
      release, an order of detention, and.a new prosecution for an additional offense which could result in a term of imprisonment and/or
      fine.

      I further understand that if I fail to obey and perform any of the general and/or additional conditions of release of this bond, this bond
      maybe forfeited to the United States of America. If said forfeiture is not set aside,judgment maybe summarily entered in this
      Court against me and each surety,jointly and severally,for the bond amount,together with interest and costs. Execution of the
      judgment may be issued or payment secured as provided by the Federal Rules of Criminal Procedure and other laws of the
      United States, and any cash or real or personal property or the collateral previously posted in connection with this bond maybe
      forfeited.




      Date       `                           Signature ofDefendant /Material     fitness


     ~~~( ~L~~~~
     /                                             ~L ~~,J~
      City and State(DO NOTINCLUDE ZIP CODE)



          Check if interpreter is used: I have interpreted into the                                                 language this entire form
          and have been told by the defendant that he or she understands all of it.



     Interpreter's Signature                                                                          Date



      Approved:
                               United States District Judge /Magistrate Judge                         Date

     If cash deposited: Receipt #                               for $


    (This bond may require surety agreements and affidavits pursuant to Local Criminal Rule 46.)




                                                                                  Defendant's Initials: _~ Date:                       C'
CR-1 (02/18)                               CENTRAL DISTRICT OF CALIFORNIA RELEASE ORDER AND BOND FORM                               - AGE 4 OF 4
     Case 2:19-mj-00984-DUTY
           Case 1:19-cr-10081-ITDocument
                                  Document
                                         4 60
                                           FiledFiled
                                                 03/12/19
                                                      03/19/19
                                                            Page
                                                               Page
                                                                 1 of 11
                                                                      1 of
                                                                         Page
                                                                           16 ID #:8

                                       UNITED STATES DISTRICT COURT
                                      CENTRAL DISTRICT OF CALIFO1tNIA
 UNITED STATES OF AMERICA,                                               c,ass rruMSEx:
                                                       PLAINTIFF
                              V.                                                            /`~



                                                                                           WAIVER OF RIGHTS
                                                                                        (OUT OF DISTRICT CASES)
                                                    DEFENDANT.


       I understand that charges are pending in the                                   District of _~csr < < ~ ~« f~f
alleging violation of / o~ vS c. /~~ i[nl                                        and that I have been arrested in this district and
                         (Title and Section /Probation /Supervised Release)
taken before a United States Magistrate Judge, who has informed me of the charges a d m            o:
      (1)      have an identity hearing to determine whether I am the person name in t          ~`S~D
                                                                                        fit. .,Fj
      (2)      arrival of process;                                                                  A~~T SOUR

-Check one only-                                                                                             ~ ~A~ 1 2 2~~9
                                                                                                        C
                                                                                                         ElyrgAL DI
❑        EXCLUDING PROBATION OR SUPERVISED RELEASE CASES: BY                                     cr of~At~FOR
        (3)  have a preliminary hearing (unless an indictment has been returned or an informa
             determine whether there is probable cause to believe an offense has been committed by me, the
             hearing to be held in this district or the district of prosecution; and
        (4)  request transfer of the proceedings to this district under Rule 20, Fed.R.Crim.P., in order to plead
             guilty.

❑       PROBATION OR SUPERVISED RELEASE CASES:
        (3)  have a preliminary hearing (if the violation charged allegedly occurred in this district, and I am
             held in custody solely on that charge) under Rule 32.1(b), Fed.R.Crim.P., to determine whether
            there is probable cause to believe I have violated the terms of my probation/supervised release.

        I HEREBY WAIVE(GIVE UP)MY RIGAT(S) TO:

        ~       have an identity hearing
        1i7~    arrival of process
        ❑       have a preliminary hearing
        ❑       have an identity hearing, and I have been informed that I have no right to a preliminary hearing
        ❑       have an identity hearing, but I request that a preliminary hearing be held in the prosecuting
                district.                                                                     ~~~        `
                                                                      ~1.7~N~t                    ~ '
                                                                                                   G~
                                                                                                                                      t
                                                                                                      Nt-~
                                                                 Defendant



                                                                 Defense Counsel                                        ~


Date: 3 l Z ~ d
                                                                 United States      istrate ]u    e


I have translated this Waiver to the defendant in the                                                                 language.

Date:
                                                                 Interpreter(if required)



M-14(09/09)                           WAIVER OF RIGHTS(OUT OF DISTRICT CASES)
       Case 2:19-mj-00984-DUTY
             Case 1:19-cr-10081-ITDocument
                                    Document
                                           5 60
                                             FiledFiled
                                                   03/12/19
                                                        03/19/19
                                                              Page
                                                                 Page
                                                                   1 of 12
                                                                        2 of
                                                                           Page
                                                                             16 ID #:9
                                                                                      CLFPK                    ~.
                                                                                                            7
                                                                                                    (~.S. Drn.
                                                                                                      --~...~RlC7

                                                                                              ~~~
                                                                                              "R ~ ~ 2018
                                                                                 C~N)r
                                                                                      ~._._
                                                                                           '   .h-
                                                                                      ~~ILUlS~CTp r-6..




                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
                                                               CASE NUMBER:
 United States of America,
                                                  Plaintiff,   ~ ~7-            ~ ~             l~' C,2 l„ o v
                       v.

     /1              /                                                             ADVISEMENT OF
    `~/'D"j'~S      yC ~.~c(                                                  DEFENDANT'S STATUTORY &
                                                Defendant.                     CONSTITUTIONAL RIGHTS

You are in the United States District Court for the Central District of California because you have been charged
with a crime against the United States or a violation of probation, supervised release, or pretrial release. The
Court informs you that you have the following constitutional and statutory rights in connection with these
proceedings:

       You have the right to remain silent. Anything you say, sign, or write can be used against you in this or in
any other case.
        If you have not already received a copy of the charges, you will receive a copy today.
        You have the right to hire and be represented by a lawyer of your choosing at each and every stage of
these proceedings. If you cannot afford to hire a lawyer, you can apply to the Court to have a lawyer appointed
to represent you for free from the office of the Federal Public Defender or the Indigent Defense Panel. The
application for free counsel includes a financial affidavit, which you must sign under penalty of perjury. If you
say something on the form that is not true or leave out material information, you could be charged with another
crime, such as perjury or making a false statement.
        If you are not a United States citizen, you may request that the prosecution notify your consular office
that you have been arrested. Even without such a request, the law may require the prosecution to do so.

               IF YOU ARE MAKING YOUR INITIAL APPEARANCE BEFORE THE COURT
        You have a right to a bail hearing in which the Magistrate Judge will determine whether you will be
released from custody before trial. If you disagree with the Magistrate Judge's decision, you can appeal that
decision to another Judge of this Court. You or the prosecutor can request that the bail hearing be continued to
another day.
        If you have been charged by complaint, you are entitled to a preliminary hearing within 14 days if the
Magistrate Judge orders that you be detained pending trial, or 21 days if the Magistrate Judge orders that you be
released pending trial. In a preliminary hearing, the prosecution will attempt to show that there is probable
cause to believe that you committed the crime charged in the complaint. You will not be entitled to a
preliminary hearing, however, if the prosecution obtains an indictment in your case before the time set for the
preliminary hearing. (Most often, the prosecutors in the Central District of California present their cases to the
grand jury before the time set for the preliminary hearing and, therefore, no preliminary hearing is held.)

                         IF YOU ARE CHARGED WITH A VIOLATION OF
                   YOUR CONDITIONS OF SUPERVISED RELEASE OR PROBATION
       If you are charged with a violation of the terms and conditions of your supervised release or probation
and the Magistrate Judge detains you, you have the right to a preliminary hearing before a Magistrate Judge.

   10(06/18)            ADVISEMENT OF DEFENDANT'S STATUTORY &CONSTITUTIONAL RIGHTS                                     PAGE I OF 2
                                                                                                              continued on Page 2
      Case 2:19-mj-00984-DUTY
             Case 1:19-cr-10081-IT
                                 Document
                                   Document
                                          5 Filed
                                            60 Filed
                                                  03/12/19
                                                      03/19/19
                                                            PagePage
                                                                 2 of 213 Page
                                                                          of 16 ID #:10



                              IF YOU ARE CHARGED IN ANOTHER DISTRICT
        If you have been arrested on a charge from another district, you are entitled to wait until the prosecution
produces a copy of the warrant authorizing your arrest. You are also entitled to an identity hearing in which the
prosecution would have the burden of proving there is probable cause to believe that you are the person named
in the charges. If you are charged in a complaint from another district, you may request to have a preliminary
hearing held in the charging district. If you are charged with a violation of a term of supervised release or
probation imposed in another district, you have a right to a preliminary hearing, which may, depending on
where the alleged violation occurred, be held either here or in the charging district.
        If you want to plead guilty in the Central District of California, you may request to have your case
transferred to this district. To proceed in this district, the United States Attorneys for this district and the
charging district must agree to the transfer.

                               IF YOU ARE APPEARING FOR ARRAIGNMENT
         If you have been charged by indictment or information, you will be arraigned and maybe asked to enter
a not guilty plea today. After your arraignment, your case will be assigned to a District Judge of this Court for
all further proceedings, unless a Judge has already been assigned.
        You are entitled to a speedy and public trial by jury. The right to a jury trial can be waived.
        You are entitled to see and hear the evidence and cross-examine the witnesses against you. You are
entitled to the processes of the Court to subpoena witnesses on your behalf without cost to you if you are
indigent. You do not have to prove your innocence. The prosecution has the burden to prove your guilt
beyond a reasonable doubt.


ACKNOWLEDGMENT OF DEFENDANT:

I have read the above Advisement of Rights and understand it. I do not require a translation of this statement
nor do I require an interpreter for court proceedings.

    Dated:     ~-/2- i~j                               x ~~~~
                                                                          Signature ojDe en ant
                                                     (or]
    I have personally heard a translation in the _                                     language read to me and
    understand the above Advisement of Rights.

    Dated:
                                                                           ignature o De en ant

STATEMENT OF THE INTERPRETER:

   I have translated this Advisement of Rights to the Defendant in the                                 language.

   Dated:
                                                                          Signature a Interpreter



                                                                         Print Name o Interpreter


STATEMENT OF COUNSEL:

   I am satisfied that the defendant has read this Advisement of Rights or has heard the interpretation
   thereof and that he/she understands it.

   Dated:      ~ -/Z - i5
                                                                           Signature o Attorney
CR-10(06/18)          ADVISEMENT OF DEFENDANT'S STATUTORY &CONSTITUTIONAL RIGHTS                          PAGE z or z
       Case 2:19-mj-00984-DUTY
              Case 1:19-cr-10081-IT
                                  Document
                                    Document
                                           7 Filed
                                             60 Filed
                                                   03/12/19
                                                       03/19/19
                                                             PagePage
                                                                  1 of 114 Page
                                                                           of 16 ID #:35

   Date Approve :                      /     Exte Sion.                                                                                  . ';. ,..
                                                                                                          CLERK{        fi1LED
                                                      ,p/~                                                     --~.~~_S. D(S7RICT
                                                                                                                                    CO
          ❑ PSA Officer (for    feria/witness only)      AUSA

   Signature:                                                                                                  ~'9~R 1 2 2019
                                                                                                     CEN1"~"'
                                                                                                                              CAUFOR~yIA
                                                  UNITED STATES DISTRICT COURT                                               -~ DEP
                                                 CENTRAL DISTRICT OF CALIFORNIA
   UNITED STATES OF AMERICA                                                 CASE NUMBER
                                                              PLAINTIFF,
                                       v.                                       ~7~ MT ~~i 2.                    ~~l ~2 /v u '` ~
                                ~~                                            AFFIDAVIT OF SURETY(NO JUSTIFICATION)
          ~`~j~7ivc,           l'~`G,n~ c~
                                                          DEFENDANT(S).


     I,the undersigned surety, state on oath that I permanently reside within thejurisdiction ofthe United States District Court
 for the Central District of California at the address indicated below or in (City, State):


     1 further state that 1 understand the provisions ofthe bond executed by the above-named defendant for which this affidavit
 supports,and I agree to be bound as a condition ofthis bond by the, provisions ofLocal Criminal Rule 46-6 as set forth at the
 bottom ofthis document and further acknowledge and agree that I and my personal representatives are bound as a condition
 ofthis bond,jointly and severally with the defendant and other sureties, to pay to the United States of America the sum of
 $ /~ oap                      in the event that the bond is forfeited.

    I further understand that it is my obligation to inform the Court and counsel of any change in residence address or
 employment ofthe defendant immediately upon becoming aware ofsuch fact.

     I further agree and understand that, unless otherwise ordered by the Court, the bond for which this affidavit supports is
 a continuing bond(including any proceeding on appeal or review)which shall continue in full force and effect until such time
 as the undersigned is duly exonerated by Order ofthe Court.

     I declare under the penalty of perjury that the foregoing is true and correct. Executed on this                     ~Z~~             day of
       f~~ c G~.                  ,20 /S

                                                                                   xXx-Xx- /ZZ~
     Name of Sure                                                             Social Security Number of Surety (Last 4 digits only)


     S~            of Surety                                                  Address of Surety

       Li 9ifC
     Relationship of Surety
                                                                               L~~~ /~,~~~, . cq
                                                                              City, State, Zip Code

Locn/ Crimiiml Ru/e 46-6
     Bond - Sw~tniary Adjudication ofOGlrgalion
,4 bond or undertaking presentedforfiling slrnll caa[nin co»serzt ojthe principal and surety that, in case ofdefault or contumacy on Jhe part of[he
principal a'surety, the Court, upon !en(10)days notice, may render ajudg~uent swrin:arily in accordance with the obligation undertaken and issue a
 writ ofexecution upai suchjudgment. An indeninitee or party in interest seeking ajudgment on a bond or undertaking sha/( proceed by Motionfor
Sumnrnry Adjudication ofOG/igation and Execution. Service irray be made on a corpw•ate surety asprovided in 31 U.S.C. ,¢ 9306.




CR-04(02/09) .                                        AFFIDAVIT OF SURETY(IVO JUSTIFICATION)
         Case 2:19-mj-00984-DUTY
                Case 1:19-cr-10081-IT
                                    Document
                                      Document
                                             9 Filed
                                               60 Filed
                                                     03/12/19
                                                         03/19/19
                                                               PagePage
                                                                    1 of 115 Page
                                                                             of 16 ID #:37

                                                                                                   F~~r_u          —
                                                                                    I   CLFFtK, U.S. DtcTRICTC^~~RT


                                                                                             MaR ! ~2019
                                                                                    CFN1 r~AL DIS R T OF
                                                                                    EY                   CALiFORM~A
                                                                                         -    , /~^ -       r~~ r~r Iry

                                            UNITED STATES DISTRICT COURT
                                           CENTRAL DISTRICT OF CALIFORNIA
     UNITED STATES OF AMERICA,                                    CASE NUMBER:

                                                      PLAINTIFF       /C~ M ~             ~ U G(
                                  v.

                                                                            DECLARATION RE PASSPORT AND
         ~D~~~              G'~ ~ I                                           OTHER TRAVEL DOCUMENTS
                                                    DEFENDANT.

 I,       ~~o,,~,~ y     /~C,',~ c(                                                     ,declare that
                              (Defendant/Material Witness)

     ❑     I have never been issued any passport or other travel document by any country. I will not apply for a passport or
           other travel document during the pendency of this case.
     ❑     I have been issued a passport or other travel document(s). I will surrender my passport and all other travel
           documents) issued to me to the U.S. Pretrial Services Agency by the deadline imposed. I will not apply for a
           passport or other travel document during the pendency of this case.

           I am unable to locate my passports) or other travel document(s). If I locate any passport or other travel
           document issued to me,I will immediately surrender it to the U.S. Pretrial Services Agency. I will not apply for a
            assport or other travel document during the pendency of this case.

             y passport and all other travel documents issued to me are in the possession of federal authorities. If any such
           document is returned to me during the pendency of this case, I will immediately surrender it to the U.S. Pretrial
           Services Agency. I will not apply for a passport or other travel document during the pendency of this case.


I declare under penalty of perjury that the foregoing is true and correct.

Executed this          Z ~~       day of /]/~~~ c G,              > 20 ~5
at       ~°~      /.1/J SL~~1~~    C~

                                   (City and State)
                                                                     ~~~~~~~ti
                                                                    Signature ofDefendant/Material Witness

If the declarant is not an English speaker, include the following:
I,                                            ,am fluent in written and spoken English and
languages. I accurately translated this form from English into
to declarant                                                        on this date.

Date:
                                                                   Interpreter

CR-37(OS/15)                           DECLARATION RE PASSPORT AND OTHER TRAVEL DOCUMENTS
Case 2:19-mj-00984-DUTY
        Case 1:19-cr-10081-IT
                           Document
                              Document
                                    10 60
                                       FiledFiled
                                             03/15/19
                                                  03/19/19
                                                        Page
                                                           Page
                                                             1 of 16
                                                                  1 of
                                                                     Page
                                                                       16 ID #:38




                                                                    FILED
                                                          CLERK, U.S. DISTRICT COURT



                                                                03/15/2019
                                                        CENTRAL DISTRICT OF CALIFORNIA
                                                               AP
                                                          BY: ___________________ DEPUTY
